DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 & 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10: These claims recite structure and therefore, is a system. The claim(s) recite(s) “receiving…, “determining… and “cause… The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “receiving information”, Determining information and causing things to happen.  That is, other than reciting “cooking appliance”, “image capture device”, and “display device and “one or more computing device” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “cooking appliance”, “image capture device”, and “display device” and “one or more computing device” language, the claim encompasses a person receiving information, determining information and causing information to be displayed. The mere nominal recitation of by a “cooking appliance”, “image capture device”, and “display device” and “one or more computing device” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either received or generated which can all be done in the human mind or via paper and pen.  Claims 11-20: That is, other than reciting “cooking appliance”, “image capture device”, and “display device and “one or more computing device “nothing in the claim element precludes the step from practically being performed in the human mind.  For example, but for the ““cooking appliance”, “image capture device”, and “display device and “one or more computing device” language, the claim encompasses where information is obtained, received and determined.  Additionally, the mere nominal recitation of a generic “cooking appliance”, “image capture device”, and “display device and “one or more computing device” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites a mental process.  These elements are just used to carry out the system.  These limitations can be performed in the mind or an act performed by a human.  Thus, the claims further recite a mental process.  Step 2A Prong Two: The claim recites the additional elements of 1) ““cooking appliance”, “image capture device”, and “display device and “one or more computing device” and used to receive information, determine information and cause information to be displayed.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The “cooking appliance”, “image capture device”, and “display device and “one or more computing device” in both steps is recited at a high level of generality, i.e., as a generic component performing a generic function.  This generic “cooking appliance”, “image capture device”, and “display device and “one or more computing device” is no more than mere instructions to apply the exception using a generic component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Response to Arguments
Applicant's arguments filed 12/2/2022 have been fully considered but they are not persuasive.  The applicant argues that claim 1 includes a cooking appliance and an interactive assembly having a capture device, a display device, and one or more computing devices. These elements were noted as being generic in the Office Action with no accompanying evidence or explanation why. Applicant submits that one or more of these elements 1s not generic, and especially, a combination of these elements in a cooking system is certainly not generic. Deeming these elements generic removes technical details and their unique interaction with one another from claim 1. These recited elements alone, or especially in combination, render claim | not a mental process.  However, the Examiner disagree as the claims recite a cooking appliance (i.e. stove), an interactive assembly, image capture device (i.e. a camera), a display device, computing device, and receiving, determining and causing something to happen.  The methodological steps are steps that can be performed in the mind or on paper.  Those structural elements are purely generic components that operate in their generic function.  If the information is written down the user can go through the information and make determination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/           Primary Examiner, Art Unit 3715